Exhibit 24 POWER OF ATTORNEY Each director of Big Lots, Inc. (the “Company”) whose signature appears below hereby appoints Charles W. Haubiel II as the undersigned’s attorney to sign, in the undersigned’s name and behalf and in any and all capacities stated below, and to cause to be filed with the Securities and Exchange Commission (the “Commission”), the Company’s Annual Report on Form 10-K (the “Form 10-K”) for the fiscal year ended January 30, 2010, and likewise to sign and file with the Commission any and all amendments to the Form 10-K, and the Company hereby also appoints Steven S. Fishman as its attorney-in-fact with like authority to sign and file the Form 10-K and any amendments thereto granting to such attorneys-in-fact full power of substitution and revocation, and hereby ratifying all that any such attorneys-in-fact or their substitutes may do by virtue hereof. IN WITNESS WHEREOF, each of the undersigned has executed this instrument to be effective as of March 3, 2010. Signature Title /s/ Jeffrey P. Berger Director Jeffrey P. Berger /s/ Peter J. Hayes Director Peter J. Hayes /s/ David T. Kollat Director David T. Kollat /s/ Brenda J. Lauderback Director Brenda J. Lauderback /s/ Philip E. Mallott Director Philip E. Mallott /s/ Russell Solt Director Russell Solt /s/ James R. Tener Director James R. Tener /s/ Dennis B. Tishkoff Director Dennis B. Tishkoff
